Citation Nr: 0508315	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  01-05 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for asbestosis.  



WITNESS AT HEARING ON APPEAL

The veteran  



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel






INTRODUCTION

The veteran had service in the California National Guard from 
July 1964 to September 1966, including a period of active 
duty for training (ACDUTRA) from August 1964 to January 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision by the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied entitlement to service 
connection for asbestosis.  

The veteran testified at a hearing before a Decision Review 
Officer at the RO in May 2002 in connection with his appeal.  
A transcript of the hearing was prepared and is of record 
before the Board.  

The Board remanded the case for additional evidentiary 
development and adjudication in August 2003 and July 2004.  
The appeal has been returned to the Board for further 
appellate review.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The RO issued a VCAA notice letter to the veteran in March 
2004 which complies with the notice requirements of 
Quartuccio, supra; see also Charles v. Principi, 
16 Vet. App. 370 (2002).   

In August 2003 the Board remanded the appeal for the purpose 
of obtaining a copy of the report of VA pulmonary function 
testing that had reportedly been performed in May 2003 and 
for the veteran to undergo a current VA examination to 
determine the nature and etiology of any current respiratory 
disorder, including asbestosis.  

When the case returned to the Board, the file showed that a 
VA examination had been requested, but the report of such 
examination was not of record and it was unclear whether the 
veteran had reported for the examination.  The Board remanded 
the appeal to obtain any additional VA and private medical 
records and for the scheduling of another VA examination.  

Thereafter, while the case was in remand status at the RO, 
the report of a VA examination performed in April 2004 was 
obtained and placed in the file.  Other material was received 
from the veteran, including miscellaneous photographs, 
articles and copies of VA medical reports with the veteran's 
handwritten annotations.  None of this documentation was 
reviewed by the RO and no supplemental statement of the case 
was prepared.  

VA regulations specify that where evidence is received by the 
agency of original jurisdiction before the transfer of the 
appellate record to the Board after an appeal has been 
initiated (including evidence received after the 
certification has been completed), the evidence will be 
referred to the appropriate rating or authorization activity 
for review and disposition.  If a statement of the case or 
statement of the case has previously been prepared, a 
supplemental statement of the case will be furnished to the 
appellant and his or her representative as provided in 
38 C.F.R. § 19.31, unless the additional evidence duplicates 
evidence previously addressed in a statement of the case or 
supplemental statement of the case  or is not relevant to the 
issue on appeal.  See 38 U.S.C.A. §38 C.F.R. § 19.37(a) 
(2004).  

A review of the additional material by the Board before the 
RO has undertaken preliminary consideration thereof would be 
potentially prejudicial to the veteran.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  Consequently, the case must be 
remanded to the RO for compliance with the regulatory 
procedures.  

The RO must ensure that any additional notice and duty to 
assist obligations necessary to satisfy the VCAA are 
undertaken.  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should readjudicate the issue 
on appeal in light of all of the evidence 
of record, including that added to the 
file since the July 2004 remand.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  The appellant need take no 
action unless otherwise notified by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

